DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (pub. No.: US 2019/00678/44 A10 in view of Tseng et al. (Pub. No.: US 2017/0125954 A1).
Regarding claim 1, Go discloses a connector (400) for an electro-optic display comprising: a non-conductive sheet (410) having a top surface and a bottom surface, a first layer of conductive material (220) applied to at least a portion of the bottom surface; a second layer of conductive material (320) applied to a first portion of the top surface.7 However, Go fails to explicitly disclose a third layer of conductive material applied to a second portion of the top surface, the third layer of conductive material being electrically isolated from the second layer of conductive material. Tseng discloses disclose the insulative layer between the conductive layers (21, 22). It would have been obvious to one having ordinary skill in the art the insulative layer between the 

Regarding claim 2, Go discloses the non-conductive sheet (21, 22) is between the top component and the bottom component in an installed condition.
Regarding claim 6, Go discloses a first non-conductive component; a first layer of conductive material (220) applied to a portion of the first non-conductive component; a second non-conductive component; a second layer of conductive material (320) applied to a portion of the second non-conductive component. However, Go fails to explicitly disclose a third layer of conductive material applied to a second portion of the top surface, the third layer of conductive material being electrically isolated from the second layer of conductive material. Tseng discloses disclose the insulative layer between the conductive layers (21, 22). It would have been obvious to one having ordinary skill in the art the insulative layer between the conductive layers such as disclosed in Tseng in order to avoid short circuitry in Go’s system. 
Regarding claim 10, Go discloses connector for an electro-optic display comprising: a first non-conductive component (410); a first layer of conductive material (220) applied to a portion of the first non-conductive component; a second non-conductive component; a second layer of conductive material (320) applied to a first portion of the second non-conductive component. However, Go fails to explicitly disclose a third layer of conductive material applied to a second portion of the top surface, the third layer of conductive material being electrically isolated from the second layer of conductive material. Tseng discloses disclose the insulative layer between the . 
Claims 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go et al (pub. No.: US 2019/00678/44 A10 in view of Tseng et al. (Pub. No.: US 2017/0125954 A1)  as applied to claims 1-2, 6 above, and further in view of Harris (pub. No.: US 2016/0377951 A1). 
Go and Tseng disclose the aforementioned limitations, but fail to explicitly disclose the die punch. Harris discloses a display (102) having a hole. It would have been obvious to one having ordinary skill in the art to have die punch or hole such as disclosed in Harris in order to securely clamp a work-piece and provide similar stretching, bending, and/or blanking operation in Go’s device. 
                                          Conclusion         Claims 3-5, 8-9, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                    04/09/2021